
	

113 S2562 PCS: Bring Jobs Home Act
U.S. Senate
2014-07-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IICalendar No. 451
		113th CONGRESS
		2d Session
		S. 2562
		IN THE SENATE OF THE UNITED STATES
		
			June 26, 2014
			Ms. Stabenow (for herself, Mr. Walsh, Mr. Warner, Mr. Pryor, Mr. Udall of Colorado, Mr. Udall of New Mexico, Mrs. Shaheen, Mrs. Hagan, Mr. Coons, Mr. Reed, Mr. Durbin, Mr. Merkley, Mr. Franken, Mr. Markey, Mr. Rockefeller, Mr. Whitehouse, Ms. Baldwin, Mr. Blumenthal, Ms. Klobuchar, Mrs. McCaskill, Mr. Schatz, and Mr. Schumer) introduced the following bill; which was read the first time
		
		July 7, 2014Read the second time and placed on the calendarA BILL
		To provide an incentive for businesses to bring jobs back to America.
	
	
		
			1.
			Short title
			This Act may be cited as the
			 Bring Jobs Home
			 Act.
		
			2.
			Credit for
			 insourcing expenses
			
				(a)
				In
			 general
				Subpart D of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is
			 amended by
			 adding at the end the following new section:
				
					
						45S.
						Credit for
				insourcing expenses
						
							(a)
							In
				general
							For purposes of section 38, the insourcing expenses
				credit for any taxable year is an amount equal to 20 percent of the
			 eligible
				insourcing expenses of the taxpayer which are taken into account in
			 such
				taxable year under subsection (d).
						
							(b)
							Eligible
				insourcing expenses
							For purposes of this section—
							
								(1)
								In
				general
								The term eligible insourcing expenses
				means—
								
									(A)
									eligible expenses
				paid or incurred by the taxpayer in connection with the elimination
			 of any
				business unit of the taxpayer (or of any member of any expanded
			 affiliated
				group in which the taxpayer is also a member) located outside the
			 United
				States, and
								
									(B)
									eligible expenses
				paid or incurred by the taxpayer in connection with the
			 establishment of any
				business unit of the taxpayer (or of any member of any expanded
			 affiliated
				group in which the taxpayer is also a member) located within the
			 United
				States,
								if such
				establishment constitutes the relocation of the business unit so
			 eliminated.
				For purposes of the preceding sentence, a relocation shall not be
			 treated as
				failing to occur merely because such elimination occurs in a
			 different taxable
				year than such establishment.
								(2)
								Eligible
				expenses
								The term eligible expenses means—
								
									(A)
									any amount for
				which a deduction is allowed to the taxpayer under section 162, and
								
									(B)
									permit and license fees, lease brokerage
				fees, equipment installation costs, and, to the extent provided by
			 the
				Secretary, other similar expenses.
								Such term
				does not include any compensation which is paid or incurred in
			 connection with
				severance from employment and, to the extent provided by the
			 Secretary, any
				similar amount.
								(3)
								Business
				unit
								The term business unit means—
								
									(A)
									any trade or
				business, and
								
									(B)
									any line of
				business, or functional unit, which is part of any trade or
			 business.
								
								(4)
								Expanded
				affiliated group
								The term
				expanded affiliated group means an affiliated group as defined
				in section 1504(a), determined without regard to section 1504(b)(3)
			 and by
				substituting more than 50 percent for at least 80
				percent each place it appears in section 1504(a). A partnership or any
				other entity (other than a corporation) shall be treated as a
			 member of an
				expanded affiliated group if such entity is controlled (within the
			 meaning of
				section 954(d)(3)) by members of such group (including any entity
			 treated as a
				member of such group by reason of this paragraph).
							
								(5)
								Expenses must be
				pursuant to insourcing plan
								Amounts shall be taken into account
				under paragraph (1) only to the extent that such amounts are paid
			 or incurred
				pursuant to a written plan to carry out the relocation described in
			 paragraph
				(1).
							
								(6)
								Operating
				expenses not taken into account
								Any amount paid or incurred in
				connection with the on-going operation of a business unit shall not
			 be treated
				as an amount paid or incurred in connection with the establishment
			 or
				elimination of such business unit.
							
							(c)
							Increased
				domestic employment requirement
							No credit shall be allowed under
				this section unless the number of full-time equivalent employees of
			 the
				taxpayer for the taxable year for which the credit is claimed
			 exceeds the
				number of full-time equivalent employees of the taxpayer for the
			 last taxable
				year ending before the first taxable year in which such eligible
			 insourcing
				expenses were paid or incurred. For purposes of this subsection,
			 full-time
				equivalent employees has the meaning given such term under section
			 45R(d) (and
				the applicable rules of section 45R(e)). All employers treated as a
			 single
				employer under subsection (b), (c), (m), or (o) of section 414
			 shall be treated
				as a single employer for purposes of this subsection.
						
							(d)
							Credit allowed
				upon completion of insourcing plan
							
								(1)
								In
				general
								Except as provided in paragraph (2), eligible insourcing
				expenses shall be taken into account under subsection (a) in the
			 taxable year
				during which the plan described in subsection (b)(5) has been
			 completed and all
				eligible insourcing expenses pursuant to such plan have been paid
			 or
				incurred.
							
								(2)
								Election to
				apply employment test and claim credit in first full taxable year
			 after
				completion of plan
								If the taxpayer elects the application of this
				paragraph, eligible insourcing expenses shall be taken into account
			 under
				subsection (a) in the first taxable year after the taxable year
			 described in
				paragraph (1).
							
							(e)
							Possessions
				treated as part of the United States
							For purposes of this section, the term
				United States shall be treated as including each possession of
				the United States (including the Commonwealth of Puerto Rico and
			 the
				Commonwealth of the Northern Mariana Islands).
						
							(f)
							Regulations
							The
				Secretary shall prescribe such regulations or other guidance as may
			 be
				necessary or appropriate to carry out the purposes of this
				section.
						.
			
				(b)
				Credit To be
			 part of general business credit
				Subsection (b) of section 38 of
			 such Code is amended by striking plus at the end of paragraph
			 (35), by striking the period at the end of paragraph (36) and inserting
			 , plus, and by adding at the end the following new
			 paragraph:
				
					
						(37)
						the insourcing
				expenses credit determined under section
				45S(a).
					.
			
				(c)
				Clerical
			 amendment
				The table of sections for subpart D of part IV of
			 subchapter A of chapter 1 of such Code is amended by adding at the end the
			 following new item:
				
					
						Sec. 45S. Credit for insourcing
				expenses.
					
					.
			
				(d)
				Effective
			 date
				The amendments made by
			 this section shall apply to amounts paid or incurred after the date of the
			 enactment of this Act.
			
				(e)
				Application to
			 United States possessions
				
					(1)
					Payments to
			 possessions
					
						(A)
						Mirror code
			 possessions
						The Secretary of
			 the Treasury shall make periodic payments to each possession of the United
			 States with a mirror code tax system in an amount equal to the loss to
			 that
			 possession by reason of section 45S of the Internal Revenue Code of 1986.
			 Such
			 amount shall be determined by the Secretary of the Treasury based on
			 information provided by the government of the respective possession.
					
						(B)
						Other
			 possessions
						The Secretary of
			 the Treasury shall make annual payments to each possession of the United
			 States
			 which does not have a mirror code tax system in an amount estimated by the
			 Secretary of the Treasury as being equal to the aggregate benefits that
			 would
			 have been provided to residents of such possession by reason of section
			 45S of
			 such Code if a mirror code tax system had been in effect in such
			 possession.
			 The preceding sentence shall not apply with respect to any possession of
			 the
			 United States unless such possession has a plan, which has been approved
			 by the
			 Secretary of the Treasury, under which such possession will promptly
			 distribute
			 such payment to the residents of such possession.
					
					(2)
					Coordination
			 with credit allowed against united states income taxes
					No credit shall be allowed against United
			 States income taxes under section 45S of such Code to any person—
					
						(A)
						to whom a credit
			 is allowed against taxes imposed by the possession by reason of such
			 section,
			 or
					
						(B)
						who is eligible
			 for a payment under a plan described in paragraph (1)(B).
					
					(3)
					Definitions and
			 special rules
					
						(A)
						Possessions of
			 the United States
						For
			 purposes of this section, the term possession of the United
			 States includes the Commonwealth of Puerto Rico and the Commonwealth of
			 the Northern Mariana Islands.
					
						(B)
						Mirror code tax
			 system
						For purposes of this section, the term mirror code
			 tax system means, with respect to any possession of the United States,
			 the income tax system of such possession if the income tax liability of
			 the
			 residents of such possession under such system is determined by reference
			 to
			 the income tax laws of the United States as if such possession were the
			 United
			 States.
					
						(C)
						Treatment of
			 payments
						For purposes of section 1324(b)(2) of title 31, United
			 States Code, the payments under this section shall be treated in the same
			 manner as a refund due from sections referred to in such section
			 1324(b)(2).
					
			3.
			Denial of
			 deduction for outsourcing expenses
			
				(a)
				In
			 general
				Part IX of subchapter
			 B of chapter 1 of the Internal Revenue Code of 1986 is amended by adding
			 at the
			 end the following new section:
				
					
						280I.
						Outsourcing
				expenses
						
							(a)
							In
				general
							No deduction
				otherwise allowable under this chapter shall be allowed for any
			 specified
				outsourcing expense.
						
							(b)
							Specified
				outsourcing expense
							For purposes of this section—
							
								(1)
								In
				general
								The term specified outsourcing expense
				means—
								
									(A)
									any eligible
				expense paid or incurred by the taxpayer in connection with the
			 elimination of
				any business unit of the taxpayer (or of any member of any expanded
			 affiliated
				group in which the taxpayer is also a member) located within the
			 United States,
				and
								
									(B)
									any eligible
				expense paid or incurred by the taxpayer in connection with the
			 establishment
				of any business unit of the taxpayer (or of any member of any
			 expanded
				affiliated group in which the taxpayer is also a member) located
			 outside the
				United States,
								if such
				establishment constitutes the relocation of the business unit so
			 eliminated.
				For purposes of the preceding sentence, a relocation shall not be
			 treated as
				failing to occur merely because such elimination occurs in a
			 different taxable
				year than such establishment.
								(2)
								Application of
				certain definitions and rules
								
									(A)
									Definitions
									For purposes of this section, the terms
				eligible expenses, business unit, and
				expanded affiliated group shall have the respective meanings
				given such terms by section 45S(b).
								
									(B)
									Operating
				expenses not taken into account
									A rule similar to the rule of
				section 45S(b)(6) shall apply for purposes of this section.
								
							(c)
							Special
				rules
							
								(1)
								Application to
				deductions for depreciation and amortization
								In the case of any
				portion of a specified outsourcing expense which is not deductible
			 in the
				taxable year in which paid or incurred, such portion shall neither
			 be
				chargeable to capital account nor amortizable.
							
								(2)
								Possessions
				treated as part of the United States
								For purposes of this section, the term
				United States shall be treated as including each possession of
				the United States (including the Commonwealth of Puerto Rico and
			 the
				Commonwealth of the Northern Mariana Islands).
							
							(d)
							Regulations
							The
				Secretary shall prescribe such regulations or other guidance as may
			 be
				necessary or appropriate to carry out the purposes of this section,
			 including
				regulations which provide (or create a rebuttable presumption) that
			 certain
				establishments of business units outside the United States will be
			 treated as
				relocations (based on timing or such other factors as the Secretary
			 may
				provide) of business units eliminated within the United
				States.
						.
			
				(b)
				Limitation on
			 subpart F income of controlled foreign corporations determined without
			 regard
			 to specified outsourcing expenses
				Subsection (c) of section 952
			 of such Code is amended by adding at the end the following new
			 paragraph:
				
					
						(4)
						Earnings and
				profits determined without regard to specified outsourcing
				expenses
						For purposes of this
				subsection, earnings and profits of any controlled foreign
			 corporation shall be
				determined without regard to any specified outsourcing expense (as
			 defined in
				section
				280I(b)).
					.
			
				(c)
				Clerical
			 amendment
				The table of
			 sections for part IX of subchapter B of chapter 1 of such Code is amended
			 by
			 adding at the end the following new item:
				
					
						Sec. 280I. Outsourcing
				expenses.
					
					.
			
				(d)
				Effective
			 date
				The amendments made by this section shall apply to amounts
			 paid or incurred after the date of the enactment of this Act.
			
	July 7, 2014Read the second time and placed on the calendar